Title: To John Adams from Oliver Wolcott, Jr., 29 December 1800
From: Wolcott, Oliver, Jr.
To: Adams, John



Treasury Department December 29. 1800

The Secretary of the Treasury respectfully represents to the President of the United States.
That the account of the President of the United States—stands charged in the Books of the Treasury with fourteen thousand dollars advanced by Warrants of the Secretary in pursuance of the Act of March 2d. 1797.— for the purpose of closing which account, the Secretary transmits the draft of an Instrument, which being signed by the President, will become the voucher for an Official statement by the accounting Officers of the Treasury.All which is most respectfully / Submitted by,



Oliv. WolcottScrty of the Treasy